UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7298


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BENNY LYNN ISOM,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Joe L. Webster, Magistrate Judge. (1:03-cr-00242-WO-1; 1:19-cv-00783-
WO-JLW)


Submitted: December 19, 2019                                Decided: December 23, 2019


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benny Lynn Isom, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Benny Lynn Isom seeks to appeal the magistrate judge’s order recommending that

his 28 U.S.C. § 2255 (2012) motion be denied. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The order Isom seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2